Citation Nr: 1742930	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-37 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left foot disorder.

2. Entitlement to service connection for a chronic disability manifested by loss of vision. 


REPRESENTATION

Veteran represented by: Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1961 to November 1963.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from December 2009 and August 2016 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.

These claims were previously before the Board in January 2016 and October 2016, at which time they were remanded for additional development.  

 This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for a chronic disability manifested by loss of vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot disorder was not incurred during service or as a result of an in-service injury, nor is it caused by or aggravated by a service-connected disorder.






CONCLUSION OF LAW

The criteria for a grant of service connection for a left foot disability, including on a secondary basis, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in January 2016 and October 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.   

Law and analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303 (d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury. See 38 C.F.R. § 3.310.

The Veteran contends that he injured his left ankle and foot in service.  Service connection was granted for a left ankle disorder.  The Veteran alternatively contends that his left foot disorder is secondary to his service-connected left ankle disorder.  As the preponderance of the evidence is against the claim, the Veteran's claim is denied. 

Service treatment records show that the Veteran suffered an ankle sprain in September 1963 during service in Germany and was treated with a walking cast and crutches.  The records contain no evidence of injury or treatment for any disorder to his left foot.  In the Veteran's October 1963 report of medical history, he denied foot trouble and the contemporaneous separation examination showed a normal clinical evaluation of the feet.  

A June 2009 treatment record showed plantar calcaneal spurring with mild pes planus on the left foot. An August 2009 treatment record showed osteoarthritis of the left mid foot.  In an April 2010 VA examination, the Veteran was noted to have mild to moderate pes planus with mild hammertoes.  However, no opinion on an etiology for these conditions was provided.  

The Veteran was afforded a VA examination of the feet in July 2016.  The examiner diagnosed degenerative arthritis of the left foot and a plantar calcaneal spur of the left foot.  The examiner opined that the Veteran's left foot disorders were less likely than not incurred in or caused by service.  As a rationale, the examiner stated as follows:

The AAOS states that the degenerative arthritis is a 'slowly progressive degenerative disease in which the joint cartilage gradually wears away. It most often affects middle age and older people.' (AAOS statement 2013). Etiology of calcaneal spurs includes walking gait abnormalities, running or jogging, poorly fitted shoes, obesity and advanced age. The evidence does not support that an injury occurring > 50 years in the past would contribute to development of a calcaneal spur. Therefore, after interviewing and examining the Veteran and reviewing the VBMS/Virtual VA and all pertinent records, it is the opinion of this examiner that the claimed condition (degenerative arthritis and left heel spur) was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

In an April 2017 addendum VA opinion, the examiner opined that the Veteran's degenerative arthritis and calcaneal spur of the left foot was less likely than not due to service, secondary to a service-connected disorder, or aggravated by a service-connected disorder.  

As a rationale, the examiner stated as follows: 

Degenerative arthritis is a slowly progressive degenerative disease in which joint cartilage gradually wears away. The etiology of calcaneal spurs is gait abnormalities, using poor fitting shoes, obesity and advanced age. The evidence does not support that an injury that occurred in 1962 would cause a calcaneal spur or degenerative arthritis. The etiologies of the Veteran's degenerative arthritis of the left foot and plantar calcaneal spur are separate and distinct from the Veteran's left ankle condition, and have no causal relationship.

The examiner further noted that although the Veteran injured his ankle during service, the fact that he wore a cast that covered his left foot as well as the left ankle is irrelevant to his current claim.  

The record is absent evidence of a chronic left foot disorder in service, arthritis within one year of discharge from service, or medical evidence of a nexus between the Veteran's current left foot disorder and his active duty service or his service-connected left ankle disorder.

Instead, the Board finds the VA examiner's opinions - to the effect that the Veteran has a left foot disorder which is not attributable to his service, or attributable to or aggravated by a left ankle disorder - the most persuasive evidence on, and dispositive of, the nature and etiology of the Veteran's left foot disability. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although a left ankle injury is noted in service, there is no objective evidence of an injury to his left foot, nor is there objective medical evidence of an etiology between his current left foot disorders and service or his left ankle disorder.  

The Board must consider the Veteran's own opinion that he has a current left foot disorder which is related to his active service or secondary to his service-connected left ankle disorder.  However, although the Veteran is competent to testify as to his symptoms, the Board finds the expert opinions of the VA examiner to be more probative as to the issue of causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.


ORDER

Service connection for a left foot disorder is denied.



REMAND

As to the claim of service connection for a chronic disability manifested by loss of vision, in September 2016 the Veteran filed a notice of disagreement to the August 2016 rating decision that denied this claim.  In October 2016, the Board remand directed the RO to issue a statement of the case.   However, no further action has since been taken by the AOJ. Therefore, the Board finds that a remand for a statement of the case (SOC) is required. See Manlincon v. West, 12 Vet. App. 238 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Regarding the claim of service connection for a chronic disability manifested by loss of vision, the AOJ must provide the Veteran with a statement of the case.  Thereafter only return to the Board this issue if the Veteran perfects his appeal by filing a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


